The employer and insurance carrier have appealed from an award of the State Industrial Board for death benefits in favor of the widow and minor daughter of the deceased employee, Charles H. Knoll. The only question presented is whether or not deceased died as a result of accidental injuries arising out of and in the course of his employment. The employer was engaged in conducting an apartment hotel and decedent was employed as a doorman. On September 21, 1938, while decedent was engaged in his regular occupation and while performing work involving unusual exertion and strain he collapsed and died as a result of overexertion which aggravated a pre-existing cardiac condition. On the day in question there was a severe storm and decedent was required to mount a ladder to remove a damaged awning. He was engaged in this work for about twenty-five minutes, when a prospective tenant arrived at the hotel with many pieces of baggage, a bicycle, trunk and four eases of wine. While decedent was unloading this property and while removing it to the hotel due to the unusual nature of the heavy work he died. The evidence sustains the finding of the State Industrial Board. Award *826unanimously affirmed, with costs to the State Industrial Board. Present —Hill, P. J., Bliss, Heffernan, Schenck and Poster, JJ.